DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sammour [US 2007/0291695] in view of R2-071294 [IDS].
As claim 1, Sammour discloses a method performed by a source node which communicates with a target node as part of a handover, the method comprising receiving, at a Packet Data Convergence Protocol (PDCP) layer, uplink PDCP Protocol Data Units (PDUs), and processing the PDCP PDUs to form uplink PDCP Service Data Units (SDUs) with an associated sequence number [Par. 0124 discloses PDCP for receiving uplink PDU to form uplink SDU  with sequence number]; receiving, at the [Par. 0124 discloses PDCP layer for receiving downlink SDU and form downlink PDU for transmitting to lower layer]; transmitting, to the target node, a handover request [Fig 1, Ref HO request and Fig 6-9, HO request]; receiving, from the target node, in response to the handover request, radio resource information for the UE to perform radio reconfiguration for accessing the target node [Fig 1, and 6-9, Ref HO respond which includes information for UE to access target node]; transmitting, to the UE, the radio resource information for the UE to perform a radio reconfiguration for accessing the target node, to initiate said handover at the UE [Fig 6-9, Ref HO command which includes information for UE access target]; and after receiving the response to the handover request: forwarding, to the target node, all downlink PDCP SDUs, with their sequence number, for which a corresponding acknowledgment has not been received [Fig 6-9, Ref forward data to target from source for downlink]; and forwarding, to the target node, uplink PDCP SDUs, with their sequence number, corresponding to uplink PDCP PDUs, received at the source node, and for which reception was out of sequence [Fig 6-9, Ref forward data to target from source for uplink].  However, Sammour fails to fully disclose what R2-071294 discloses forwarding, to the target node, all downlink PDCP SDUs, with their sequence number, for which a corresponding acknowledgment has not been received [Pages 1-5, Ref forward data to target from source for downlink, source node Enb operation, Step 2 which discloses PDCP SDU forwarded with their SN and its ack not received]; and forwarding, to the target node, uplink PDCP SDUs, with their sequence number, corresponding to uplink PDCP PDUs, received at the source node, and for which reception was out of sequence [Pages 7-8, Ref 3.3, 3.4, step 3 of Source Enb operation].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for forwarding uplink and downlink data from source node to target node as disclosed by R2-071294 into the teaching of Sammour.  The motivation would have been to prevent data loss during handover.
As claim 2, Sammour discloses forwarding, to a gateway, uplink PDCP SDUs successfully received in-sequence upon handover [Par. 0004, 0137 and 0183].
As claim 3, Sammour/R2-071294 discloses the out-of-sequence uplink PDCP SDUs are forwarded in case Radio Link Control (RLC) Acknowledge Mode (AM) is applied [Sammour disclose Par. 0024, 0078, 0091, 0129, 0205, 0210 and R2-071294 discloses Pages 7-8, Ref 3.3, 3.4, step 3].
As claim 4, Sammour discloses receiving the handover response in response to the handover request [Fig 6-9, HO response is received after send HO request].
As claim 5, Sammour discloses transmitting, to a mobile station, a handover command after receiving the handover response [Fig 6-9, HO response is received then send HO command to UE].
As claim 6, Sammour discloses each PDCP SDU of the uplink PDCP SDUs comprises at least one RLC PDU [Par. 0205, 210 disclose SDU PDCP comprising at least one RLC PDU].
As claim 7, Sammour discloses the source node is a source base station and the target node is a target base station [Figs 6-9].
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
Claims 1-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phan [US 2008/0019320 has provisional application 60/831858 includes appendices and specification] in view of R2-071294 [IDS].
As claim 1, Phan discloses a method performed by a source node which communicates with a target node as part of a handover, the method comprising receiving, at a Packet Data Convergence Protocol (PDCP) layer, uplink PDCP Protocol Data Units (PDUs), and processing the PDCP PDUs to form uplink PDCP Service Data Units (SDUs) with an associated sequence number [Fig 3 discloses PDCP for receiving uplink PDU to form uplink SDU  with sequence number]; receiving, at the PDCP layer, downlink PDCP SDUs for transmission to a user equipment (UE), associating a sequence number to each PDCP SDU, processing the PDCP SDUs to form downlink PDCP PDUs and submitting the downlink PDCP PDUs to a lower protocol layer [Fig 3 discloses PDCP layer for receiving downlink SDU and form downlink PDU for transmitting to lower layer]; transmitting, to the target node, a handover request [Fig 2, 2-2 and Fig 4, 4-4]; receiving, from the target node, in response to the handover request, radio resource information for the UE to perform radio reconfiguration for accessing the target node [Fig 2, 2-3 and Fig 4, 4-5 which includes information for UE to access target node]; transmitting, to the UE, the radio resource information for the UE to perform a radio reconfiguration for accessing the target node, to initiate said handover at the UE [Fig 2, 2-2 and Fig 4, 4-4  which includes information for access target node]; and after receiving the response to the handover request: forwarding, to the target node, all downlink PDCP SDUs, with their sequence number, for which a corresponding acknowledgment has not been received [Fig 2, Deliver USER data and Fig 4, 4-44, delivery data  to target from source for downlink]; and forwarding, to the target node, uplink PDCP SDUs, with their sequence number, corresponding to uplink PDCP PDUs, received at the source node, and for which reception was out of sequence [Fig 2, Deliver USER data and Fig 4, 4-44, delivery data  to target from source for uplink].  However, Chun fails to fully disclose what R2-071294 discloses forwarding, to the target node, all downlink PDCP SDUs, with their sequence number, for which a corresponding acknowledgment has not been received [Pages 1-5, Ref forward data to target from source for downlink, source node Enb operation, Step 2 which discloses PDCP SDU forwarded with their SN and its ack not received]; and forwarding, to the target node, uplink PDCP SDUs, with their sequence number, corresponding to uplink PDCP PDUs, received at the source node, and for which reception was out of sequence [Pages 7-8, Ref 3.3, 3.4, step 3 of Source Enb operation].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for forwarding uplink and downlink data from source node to target node as disclosed by R2-071294 into the teaching of Phan.  The motivation would have been to prevent data loss during handover.
As claim 2, Phan discloses forwarding, to a gateway, uplink PDCP SDUs successfully received in-sequence upon handover [Par. 0086, 0098].
As claim 3, Phan/R2-071294 discloses the out-of-sequence uplink PDCP SDUs are forwarded in case Radio Link Control (RLC) Acknowledge Mode (AM) is applied [Phan discloses Par. 0085, 0093 and R2-071294 discloses Pages 7-8, Ref 3.3, 3.4, step 3].
As claim 4, Phan discloses receiving the handover response in response to the handover request [Fig 2, Ref 2-2 and 2-3 and Fig 4, Ref 4-4 and 4-5, HO response is received after send HO request].
As claim 5, Phan discloses transmitting, to a mobile station, a handover command after receiving the handover response [Fig 2, Ref 2-3, 2-4 and Fig 4, Ref 4-6, 4-7, HO response is received then send HO command to UE].
As claim 6, Phan discloses  each PDCP SDU of the uplink PDCP SDUs comprises at least one RLC PDU [Par. 0096 disclose SDU PDCP comprising at least one RLC PDU].
As claim 7, Phan discloses the source node is a source base station and the target node is a target base station [Figs 2 and 4].
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN H NGUYEN/ Primary Examiner, Art Unit 2414